CORRESPONDENCE FILING December 22, 2014 Mr. Jeff Long SEC Financial Reporting Re: N-CSR SOX Review Shelton Funds for 8/31/2014 Shelton Greater China Fund 12/31/2013 The following responses are provided in follow-up to the 3-year SOX review conducted on the referenced Funds. 1. California Tax Free Money Market Fund and the California Insured Intermediate Fund have been deactivated on EDGAR. 2. Fee tables will conform to N-1A requirements when restating expenses. 3. Trustee fees will be disclosed in a separate line in the Statement of Assets and Liabilities. 4. The Statement of Assets and Liabilities for other accrued expenses representing 5% or more will disclosed as a separate item. 5. Shelton Greater China Fund Notes to Financial Statements will contain a chart reflecting the voluntary expense waiver amounts and the recoupment amount by year of expiration for reimbursed expenses going forward. 6. Fidelity bond filings for the Funds will include a copy of the board resolution authorizing payment of the joint bond. 7. Your comment concerning MD&A discussions is under review. Sincerely, /s/ Teresa Axelson Teresa Axelson, Chief Compliance Officer Shelton Capital Management|1050 17th Street, Suite 1710|Denver, Colorado 80265-2077 taxelson@sheltoncap.com| 800-955-9988| Direct 415-625-4911
